Mr. Justice Mercur
delivered the opinion of the court, May 2d 1881.
Three grounds of defence are taken by the plaintiff in error: First. He never promised to marry ; second, he did not refuse to marry; and third, that she released him from his promise to marry. These different defences may have appeared rather inconsistent to the minds of the jurors. As he appears to have urged each with equal persistency, if they were clearly satisfied that ho did promise, they may have given less weight than they otherwise would have done to his evidence bearing on the other points. If so, he has no just cause of complaint at a result produced by his own evidence.
1. The evidence to prove the contract of marriage was most ample to submit to the jury. It consisted in part in showing that he began to visit her in March 1877. From that time until October 1879, except during a few weeks in January 1878, he visited her from once to three times a week. He took her to pic-nics and celebrations, and to and from church. He kept her private company at her house, usually remaining until twelve o’clock at night. He also took her out riding, and gave that special attention which is considered evidence of the existence of a marriage contract. She further swore that in October 1877, he expressly promised to marry her and she to marry him, that he gave her a ring in recognition of their engagement; that this was followed by his presenting her with other small articles at different times. She further testified that ho renewed his promise of marriage on Sunday evenings.
2. The evidence of his refusal to marry is not so express and direct. The question is whether his conduct and all the attending circumstances justified the jury in finding a refusal.
A contract to marry without specification of time is a contract to marry within a reasonable time. Each party has a right to a *470reasonable delay, but not to delay without reason or beyond reason. The age of the parties and the pecuniary ability of the roan to support a family are proper matters to consider in deciding on the reasonableness of the delay in a particular case. In this case, the woman was tAventy-three years of age Avhen the plaintiff in error first became her suitor. He was several years older. Her pecuniary means were quite limited. She Avas at service as a domestic servant. He was a well-to-do farmer, worth from $10,000 to $12,000. In view of the reasons, which usually influence persons to enter into the marriage relation, these facts had some tendency to prove her willingness to marry, and that he had no just reason for postponing it. In fact he gave no reason for postponing it during the two whole years. She testified that he passed the evening of the 4th of October 1879 in her company, remaining until after twelve o’clock; that he left, promising to call the next Sunday and take her to church. He came not. She had understood they were to be married the next Avinter. She soon heard that he was paying attention to another lady. The second Sunday passed without his coming. She then wrote to him, expressing her regret at his not keeping his promise, and her grief and pain at his neglect of her, and at his attentions to another girl, and asking his forgiveness for some remark she had previously made. To this letter he made no reply, and never visited her after the previous 4th of October. Sunday evenings thereafter.she saAV him at church in company with a young lady, and both looking at her in an insulting manner, but without speaking to her, This, abrupt abandonment of her, his continued, and persistent neglect of her, his assuming intimate relations with another lady to Avhom he paid marked attentions, his treatment of her in public, were all proper evidence from which the jury might find his refusal to marry. It was not necessary that he should say to her in express words, “I will not marry you,” nor that she should run after him and say, “I entreat you to marry me.” Marriage is a civil contract. A refusal to fulfil it may be as unmistakably manifested by conduct as by Avords. The true question Avas, Avhetber the acts and conduct of the plaintiff in error evinced an intention to be no longer bound by the contract. This has been held a correct rule in case of air agreement of sale of personal property : Freeth v. Burr, L R., 9 C. P. 208. We think this rule applies with greater' reason to a marriage contract, which should rest on mutual affection. His denial that he. had ever promised to marry her, was of itself very strong evidence of'a refusal. Coupled with his acts and persistent conduct, it fully justified the jury in finding a refusal.
3. The last position of the plaintiff in error is that she released him from his promise. This is claimed to be proved by the letter she wrote him on the 30th November 1879. It is true that letter does not express a desire to marry him, nor an existing affection *471for him, and she does say, “ I don’t want you.” Regard, however, must be given to the whole letter, and to the time when written, and tho previous and existing facts which led to it. Relying on his promise of marriage, she had avoided the society of other gentlemen for two whole years. Her youth was passing. She had not received any answer to her letter of 16th October. She saw him weekly in the society of another. She thought he treated her with scorn and contempt. She recognised his conduct as unequivocal evidence of his refusal to marry her. Under those circumstances, it is very natural that all the bitter and angry feelings of a woman’s nature should be aroused. She makes no pretence of a continuing affection, yet she does not indicate any intention of releasing him from his legal obligation for refusing to marry. Thus she says, “ You always promised me that you would marry me, and 1 have been told by dozens of people to sue you and got some of your money.” Again, “As you have so much of it (money), I send a letter away to-day, and I am waiting for an answer.” “ There are plenty of lawyers.” “ Now I am going to use you as bad as the law will allow me to do it.” Thus, instead of notifying him that she has released him from his marriage contract, she reminds him of the position in which he has placed himself, and of her determination to hold him responsible for his breach of contract, and to resort to the law to punish him and to recover her damages.
The whole case was well and clearly presented by the learned judge. We discover no error in tho record.
Judgment affirmed.